Citation Nr: 0603611	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an effective date earlier than March 2, 
1994, for the grant of service connection for 
gastroesophageal reflux disease (GERD).

2.	Entitlement to a compensable evaluation for service-
connected GERD.  
  

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1964 to January 
1966.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio. 

The veteran originally claimed service connection for a 
gastroesophageal disorder in January 1966, the month of his 
discharge from service.  Ultimately, the Board denied his 
claim in December 1967.  

The veteran again filed a service connection claim for a 
gastroesophageal disorder ("reflux condition") on March 2, 
1994.  The RO denied this claim as well, which the veteran 
appealed.  Ultimately, in a May 2003 decision, the Board 
construed the March 2, 1994 claim as a claim to reopen the 
January 1966 service connection claim, found new and material 
evidence warranting a reopening of the claim, and awarded 
service connection for GERD.  In the subsequent rating 
decision, the RO assigned a 0 percent disability rating with 
an effective date of March 2, 1994.  

The issue of entitlement to an increased rating for GERD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran claimed service connection for a 
gastroesophageal disorder in January 1966.  

2.	In a decision dated in December 1967, the Board denied the 
veteran's claim for service connection for residuals of 
achalasia, secondary to hiatus; the veteran was properly 
apprised of the adverse decision.  

3.	The veteran applied to reopen the service connection claim 
for a gastroesophageal disorder on March 2, 1994.    

4.	In a decision dated in May 2003, the Board granted service 
connection for GERD.

5.	In a June 2003 rating decision, the RO implemented the 
Board's service connection finding, and assigned a 0 percent 
evaluation with an effective date of March 2, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 
1994, for the grant of service connection for GERD, have not 
been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an effective date 
prior to March 2, 1994, for the grant of service connection 
for GERD.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran first raised his claim of 
entitlement to an earlier effective date for the award of 
service connection for GERD in his August 2003 Notice of 
Disagreement, which was clearly after the June 2003 rating 
decision on appeal. VA's Office of General Counsel indicated 
in VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a Statement of 
the Case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  See also Grantham v. 
Brown, 114 F.3d 1156 (1997).   

Here, the RO provided notice to the veteran in July 2001 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App 112 (2004).  In addition, February 2004 
Statement of the Case provided the pertinent laws regarding 
effective dates and the bases for the denial of his claim.  
Thus, the Board finds that any duty to notify that exists in 
this case has been satisfied.

Regardless, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
Here, the resolution of the appeal depends upon evidence 
already contained in the claims file.  There is no dispute as 
to the facts of this case regarding when his claim was filed.  
As such, there is no reasonable possibility that any 
additional evidence could be obtained which would change the 
outcome.  The Board finds, therefore, that there is no 
prejudice in the Board proceeding with a decision on the 
merits.

II.  The Merits of the Veteran's Claim for an Earlier 
Effective Date

During the veteran's September 1963 service entrance 
examination, it was noted that he had had gastroesophageal 
surgery prior to service.  During active service, in November 
1964, it was noted that the veteran was again having symptoms 
related to this disorder.  X-rays reportedly showed 
questionable achalasia.  An esophogram and upper 
gastrointestinal series were reportedly compatible with 
achalasia.  In March 1965, the veteran was admitted to the 
hospital for his inability to eat solid foods in normal 
quantities.  Approximately one week after his admission to 
the hospital, the veteran underwent surgery to loosen a tight 
hiatus which was thought to be probably causing his 
achalasia.  

In January 1966, the veteran filed a service connection claim 
for a gastroesophageal disorder.  VA denied the veteran's 
claim in a February 1966 rating decision.  The veteran 
appealed this decision to the Board.  After finding that 
service did not aggravate the veteran's pre-service disorder, 
the Board denied the veteran's claim in December 1967.  

The veteran filed a claim to reopen his service connection 
claim for a gastroesophageal disorder in March 1994.  In July 
1996, the RO denied the veteran's claim, which the veteran 
again appealed.  In May 2003, the Board found that the 
veteran had submitted new and material evidence, and then 
granted service connection for GERD.  

The veteran and his representative now contend that an 
earlier effective date is warranted here for grant of service 
connection for GERD.  They base their argument on the fact 
that the veteran originally sought service connection for a 
gastroesophageal disorder in 1966, on the claim that he has 
continued to seek service connection for this disorder since 
the December 1967 Board decision denying the original claim, 
and on the fact that medical evidence of record dated since 
the December 1967 Board decision details symptomatology 
indicative of a gastroesophageal disorder.  The Board has 
closely assessed the veteran's contentions, and those of his 
representative.  Nevertheless, for the reasons set forth 
below, the Board disagrees with their argument, and finds an 
earlier effective date unwarranted here.        

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If an application for benefits is received within one 
year from date of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of such discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).

The veteran is not entitled to an effective date as of the 
day after his service discharge as his service connection 
claim filed in January 1966 was finally decided by the Board.  
38 U.S.C.A. §§ 5110, 7104; 38 C.F.R. §§ 3.400(b)(2), 20.1100.  
And, as a result, the veteran is not entitled to an effective 
date prior to his March 2, 1994 claim, as that claim was a 
"a claim reopened after final disallowance[.]"  Hence, an 
earlier effective date is not warranted here under 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.    

In rendering this decision, the Board has searched the record 
for evidence of earlier formal or informal claims that could 
possibly change the March 2, 1994 effective date.  See 38 
C.F.R. §§ 3.155(a), 3.157.  The Board has reviewed the 
veteran's statements prior to March 1994, and has reviewed 
medical evidence dated between December 1967 (date of final 
Board decision) and March 1994.  Nevertheless, the Board has 
not found information that comprises an earlier formal or 
informal claim.  For example, the record contains two VA 
Reports of Medical Examination for Disability Evaluation 
dated in June 1989 and September 1991.  Though these reports 
note complaints of adverse gastroesophageal symptoms, neither 
indicates an intent on the veteran's part to file a claim to 
reopen his service connection claim for a gastroesophageal 
disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(mere presence of medical evidence in the record did not 
establish an intent on the part of the veteran to seek 
service connection; rather, the veteran is required to assert 
the claim expressly or impliedly).  See also Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) (holding that, while 
the Board must interpret a veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran).  An earlier effective date based on 
38 C.F.R. § 3.155(a) is not warranted here therefore.   

Nor is an earlier effective date warranted here based on 38 
C.F.R. § 3.157.  In short, 38 C.F.R. § 3.157 addresses 
informal claims based on medical records produced when 
service connection has already been established, or where a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  Neither condition exists here - 
service connection had not been established until May 2003 
(effective March 2, 1994); and the veteran's previous service 
connection claim in January 1966 was denied not because the 
disability was not compensable in degree, but because VA 
found that the veteran's gastroesophageal disorder was not 
aggravated by service.  As such, an effective date prior to 
March 2, 1994 based on 38 C.F.R. § 3.157 would be unwarranted 
here as well.  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999) and Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon, 
supra.  The Board recognizes that the veteran attempted to 
secure service connection for his gastroesophageal disorder 
in January 1966.  But, after his claim was denied in December 
1967, the veteran did not attempt service connection again 
until March 1994.  Despite the documented VA treatment he 
received for this disorder in the interim, the veteran did 
not demonstrate during this period a "formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit" for the gastroesophageal disorder.  38 C.F.R. § 
3.1(p).  Therefore, the date of the March 2, 1994 "claim 
reopened after final disallowance" is controlling - an 
effective date prior to March 2, 1994 may not be assigned 
here.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than March 2, 1994, 
for the grant of service connection for GERD, is denied.      

  
REMAND

In the August 2004 Statement of Accredited Representative in 
Appealed Case, the veteran's representative states that the 
veteran has been treated for GERD up until the present time, 
and that VA has ignored the veteran's complaints, to include 
reflux, dysphagia, chest pain, and shoulder pain.

The most recent medical evidence addressing the veteran's 
service-connected GERD is dated in September 2001.       

Accordingly, this matter is remanded for the following 
actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
increased rating claim for GERD, and the 
respective obligations of VA and the 
veteran in obtaining that evidence.  He 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App 112 
(2004).  

2.  The veteran should be scheduled for 
an examination with an appropriate 
specialist to determine the current 
nature and severity of his GERD.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The RO should then readjudicate the 
issue.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


